DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/590,198 is responsive to communications filed on 01/04/2022, in reply to the Final Rejection of 07/07/2021. Currently, claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Response to Arguments
In regard to claim 1, the Applicant submits that the claim has been amended to further clarify the differences between the claimed invention and the cited references. In detail, the amended limitations include that a quantum efficiency database is obtained which comprises a plurality of sets of quantum efficiency values, and the color content data (e.g., a plurality of gray-level values) obtained by shooting an object with the color camera are compared to the sets of QE values to get the spectral information of the object. The Applicant further submits that the teachings of Cronin, Arbore, Garsha, and Finlayson do not teach or suggest these limitations, and that a person having ordinary skill in the art would not have conceived of the technical features “calibrating a color camera to obtain a quantum efficiency database of the color camera” and “shooting a detection area covering at least one object with the color camera to obtain color content data of the at least one object” from the disclosures of Cronin and Arbore, because they fail to disclose and teach the color camera and obtaining a database of quantum efficiency of the claimed invention. Additionally, a person having ordinary skill in the art would not have been motivated to 
With regard to arguments relating to Cronin failing to disclose that the method is related to a color camera, and that the teachings of Cronin belong to a line-scanning detection which is not a larger range detection carried out by a color camera as the claimed invention, the Examiner respectfully disagrees. As disclosed in Cronin paragraphs 6-7, imaging can occur with a two-dimensional array to capture multi-spectral imaging of an object via two-dimensional images. However, Applicant’s arguments as a whole, see Remarks, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further search and consideration of the art, a new ground(s) of rejection is made under 35 U.S.C. 103 over Green in view of Cronin. This rejection can be found in the rejections below.
Additionally, upon further review of the claim limitations, a claim rejection under 35 U.S.C. 112(b) has been made for the claim.

In regard to claims 2-7, these claims are either directly or indirectly dependent upon the independent claim 1. Since a new ground of rejection has been made for claim 1, the rejections of these claims have also been modified to incorporate this new ground of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, this claim has been rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention due to the limitation “shooting a detection area covering at least one object with the color camera to obtain color content data of the at least one object, wherein the color content data comprises a plurality of gray-level values that can be sensed by the color camera.” The “color content data” of the at least one object is obtained by the color camera when the camera shoots a detection area. As such, this “color content data” which comprises a plurality of gray-level values is generated by the camera when the camera senses the photons coming from the scene which are in turn converted into color content data values. Thus, it is unclear how these values can be “sensed by the color camera,” implying that they are values that the color camera sensor sees again, rather than values created after the camera sensing has already occurred. 

In regard to claims 2-7, these dependent claims fail to remedy the deficiencies of the independent claim from which they depend as discussed above. As such, these claims are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Patent No. 7,268,925), hereinafter referred to as Green, in view of Cronin et al. (U.S. Publication No. 2014/0293270), hereinafter referred to as Cronin.

In regard to claim 1, Green teaches a method of spectral analyzing (Green column 3, lines 39-43 noting emission spectra that are evaluated using image sensors, and evaluating output data from an image sensor) with a color camera (Green column 3, lines 64-66 noting a color CMOS image sensor utilized in embodiments of the invention), comprising:
calibrating a color camera (Green column 8, lines 48-58 noting image sensor calibration and obtaining QE for each pixel in the array) to obtain a quantum efficiency database of the color camera, wherein the quantum efficiency database comprises a plurality of sets of quantum efficiency values (Green column 7, table 2 showing QE values for the image sensor; Green column 8, lines 48-58 noting image sensor calibration and obtaining QE for each pixel in the array; and Green column 9, lines 55-67 noting the process for calibration including calculating the quantum efficiency of the pixels, as well as normalization factors based upon the QE).
shooting a detection area with the color camera to obtain color content data of an event (Green column 9, lines 1-22 and Green column 10 lines 11-34 noting the raw camera data of an event sensed by the camera), wherein the color content data comprises a plurality of gray-level values that can be sensed by the color camera (Green column 8, lines 2-10 noting the signal is converted to a numeric value that correlates with the photon flux incident upon the imager. This process can be applied ; and
comparing the plurality of gray-level values with the plurality of sets of quantum efficiency values to analyze spectral information of the event (Green column 9, lines 1-22 and Green column 10 lines 11-34 noting the raw camera data of an event sensed by the camera is converted to a gray scale standard in order to render it for visualization (analyzing), normalization factors are calculated based on quantum efficiency values, and the raw data is then converted using the appropriate normalization factors for the pixels of the image sensor (based on the QE values) in order to produce an optimized data set of converted data to produce an image of event).
However, Green does not expressly disclose that the imaged event comprises an area covering at least one object, and the analyzed spectral information is of the at least one object.
In the same field of endeavor, Cronin teaches the imaged event comprises an area covering at least one object, and the analyzed spectral information is of the at least one object (Cronin paragraphs 6-7 noting the use of a 2-D image sensor to image a target, and performing imaging of an object; and Cronin abstract noting an imaging device that detects light scattered from an object).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green with the teachings of Cronin, because both disclosures relate to the use of imaging devices that intend to accurately image an area, and a focus on the importance of knowing the quantum efficiency of the device being used. The teachings of Green include imaging an event with the camera, calculating and using quantum efficiency-based normalization factors to accurately represent the image taken. The teachings of Cronin include imaging an object and producing a reflectance spectrum from the light signal for comparison and analysis. Thus, it can be seen that both disclosures are in the field of endeavor of determining an accurate spectra of the image being taken. As such, modified to incorporate the teachings of Cronin, the teachings of Green include all of the limitations presented in claim 1. 

In regard to claim 2, Green and Cronin teach all of the limitations of claim 1 as discussed above. In addition, Green teaches illuminating an image sensor of the color camera with a light beam, wherein the light beam is a narrow bandwidth light beam (Green column 11, lines 50-60 noting the use of lasers with a narrow band are frequently used with filters to cut out all light up to a certain critical point below the emission spectral curve, and noting the intention of eliminating interference from the light source).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green and Cronin for the same reasons as discussed above in regard to claim 1.

In regard to claim 3, Green and Cronin teach all of the limitations of claim 1 as discussed above. In addition, Green teaches providing an imaging lens set on the color camera (Green column 14, lines 10-14 noting a CMOS imager is used to capture the light signals. The CMOS chip is located beneath the glass slide and is aligned so that spots on the slide are directly above the imager and are sharply focused on the imager surface with optical lenses and apertures) to shoot the detection area (Green column 9, lines 26-30 noting FIG. 6 is an illustration of an embodiment of correction of QE factors for an image sensor. In the correction process 600, an image of an event is captured with an image sensor. In this illustration, the image sensor is a color sensor containing an array of pixels). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green and Cronin for the same reasons as discussed above in regard to claim 1.

In regard to claim 4, Green and Cronin teach all of the limitations of claim 1 as discussed above. In addition, Cronin teaches shooting a qualified product with the color camera to obtain a standard color content data (Cronin paragraph 105 noting previously inputted templates of authentic and/or counterfeit banknotes, which may have been scanned with the system to thereby input their respective 
However, Cronin does not expressly disclose comprising a plurality of gray-level values that can be sensed by the color camera.
In the same field of endeavor, Green teaches comprising a plurality of gray-level values that can be sensed by the color camera (Green column 8, lines 2-10 noting the signal is converted to a numeric value that correlates with the photon flux incident upon the imager. This process can be applied to either a color or monochromatic CMOS imager sensor to render the signal proportional to photon flux. Data processed according to this embodiment may be rendered for visualization, such as via a gray scale standard (0 to 255 monochromatic) to producing a black and white image that correlates with the actual photon flux)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green and Cronin for the same reasons as discussed above in regard to claim 1.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Patent No. 7,268,925), hereinafter referred to as Green, in view of Cronin et al. (U.S. Publication No. 2014/0293270), hereinafter referred to as Cronin, in further view of Garsha et al. (U.S. Publication No. 2015/0369664), hereinafter referred to as Garsha.

In regard to claim 5, Green and Cronin teach all of the limitations of claim 4 as discussed above. However, Green and Cronin do not expressly disclose comparing the standard color content data with the quantum efficiency database to set a qualified range.
In the same field of endeavor, Garsha teaches comparing the standard color content data with the quantum efficiency database to set a qualified range (Garsha paragraph 112 noting values may be plotted to visualize the quantum efficiency curve across the wavelength range.  Alternatively, the values can be used to generate a calibration curve used to adjust spectral images to negate the different  
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green and Cronin for the same reasons as discussed above in regard to claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Garsha, because Garsha discloses methods for calibrating performance of spectral imaging devices taking into account the quantum efficiency of the components, and correcting values of analysis images based on the quantum efficiency values in order to increase accuracy. As such, the teachings of Garsha would benefit the teachings of Green and Cronin, and modified to incorporate the teachings of Garsha, the teachings of Green and Cronin include all of the limitations presented in claim 5. 

In regard to claim 6, Green, Cronin, and Garsha teach all of the limitations of claim 5 as discussed above. In addition, Garsha teaches comparing the color content data of the at least one object obtained from the color camera with the quantum efficiency database to know whether the at least one object is qualified. (Garsha paragraph 112 noting values may be plotted to visualize the quantum efficiency curve across the wavelength range.  Alternatively, the values can be used to generate a calibration curve used to adjust spectral images to negate the different QE of the imaging system at different wavelengths; and quantum efficiency data generated is utilized to correct recorded intensity values for different wavelengths acquired with given settings.  In an exemplary embodiment of the present  
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green, Cronin, and Garsha for the same reasons as stated above in claim 5.

In regard to claim 7, Green, Cronin, and Garsha teach all of the limitations of claim 5 as discussed above. In addition, Cronin teaches comparing the color content data of the at least one object obtained from the color camera with the standard color content data to know whether the at least one object is qualified (Cronin claim 1 noting detect a light signal from the illuminated object with a plurality of photodiodes;  produce a reflectance spectrum from the light signal;  compare the reflectance spectrum to a template reflectance spectrum of an authentic object;  and determine if the illuminated object is authentic as a function of the comparison; and Cronin paragraph 105 noting templates of authentic and/or counterfeit banknotes, which may have been scanned with the system to thereby input their respective characteristics, which are then compared to a stream of actual banknotes to be examined). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Green, Cronin, and Garsha for the same reasons as stated above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488